Beck, Oh. J.,
dissenting. — I. The only question to be considered in this case involves the correctness of the ruling of the district court in directing the jury to return a verdict for defendant. Conclusions upon these questions are decisive of the case. The ruling was based upon the ground that the evidence failed to show a state of facts upon which the law would authorize a recovery by plaintiff. The evidence tends to prove the following facts: The intestate was employed in the capacity of a fireman upon an engine attached to a passenger train upon defendant’s road running southward from Iowa, Falls, on the eleventh day of January, 1883. An unusual storm, accompanied by snow, had prevailed to such an extent as to interrupt the running of trains for near thirty hours prior to the accident. The train was drawn by two engines, the one forward having attached a snow-plow, until Traer was reached, when the engine with the snow-plow was detached, and another, without a plow, was attached in its place. The train then proceeded southward about 5 o’clock in the afternoon. A “gang” of section-men, under proper directions, had proceeded in the morning southward from Traer, removing the snow-drifts from the “ cuts, ” and other places where it was thought proper. They had in this manner cleared the track, for a distance not shown, further than that it was less than five and a half miles, and when the train approached they were about to remove a drift of snow near the crossing, of a highway, which the foreman had inspected and determined to remove. The snow, at this point was from twenty, inches to two feet deep, mixed with the earth borne by the wind, and was found to be so compact as to be of sufficient *311strength to support the men. who walked upon it, and they found it necessary to bear upon their shovels in order to. force their tools into the snow. Tl,ie drift was in plain view from the engine for the distance of one mile, the track being straight and level, and the foreman of the section-men plainly saw the approaching train the whole of that distance. No signals were given indicating the condition of the track. The train approached at an unusual speed, and struck the snowdrift at the speed, of twenty or twenty-five miles per hour. Both engines were thrown from the track. The forward engine was turned over into the ditch of the road, and its position nearly reversed. The intestate was upon this engine, and was instantly killed.
The district court held that, upon these facts, plaintiff was not entitled to recover. The grounds of this ruling are not. disclosed by the record, but counsel for defendant endeavor to support it by maintaining the following positions: “(1) If the accident was caused by the snow, then the misfortune resulted from one of the hazards naturally incident to defendant’s occupation. (2) If it was caused by the absence of a snow-plow, then he waived- a recovery upon that ground, because he made no objection to not having one attached. (3)’ There is no evidence whatever in all the case to show what caused the accident, and therefore no negligence is established against the defendant. (4) No .legal damage was proved. ”
II. It must be first observed that the cause of the accident was a question of fact for the determination of the jury,' and it was not competent for the court to determine, as a question of law, that the accident resulted from one cause or the other. If it should be found that the cause of the accident was the attempt of the engineer in charge of the train to force the passage through the drift by running his train against it with sufficient speed to throw the snow from the track, which, in the language of railroad men, is called “ bucking snow, ” it may, for the purpose of the case, without so holding, be assumed that the intestate- assumed the hazard *312thereof by entering and remaining in defendant’s employment. But it.cannot be claimed that intestate assumed the hazards of “ bucking snow” when', in the exercise of proper care, it should not be attempted. Nor can it be claimed that every attempt to “ buck snow ” is made in the exercise of proper care. It cannot be doubted that attempts to clear the track in this way may be made in a manner and under circumstances' which would amount to negligence, and render the party authorizing and directing it liable for injuries resulting therefrom. It follows that the question of defendant’s negligence is presented in the case, even if it be conceded that the intestate assumed the hazard of “bucking snow. ” This question was not for the determination of the court as a question of law, but was for the jury. In this view of the case the district court erred in directing a verdict for defendant. Morse v. Minneapolis & St. L. R'y Co., 30 Minn., 465, S. C., 11 Amer. and Eng. R’y cases, 168; S. C., 16 N. W. Rep., 358 and other cases of like effect, — holding that an employe upon a train which is used in “ bucking snow ” assumes the hazard of the work, are not in conflict with the foregoing/views-These decisions contemplate cases in which the “ bucking ” is done under proper circumstances and with proper care. It is not held therein that .“bucking,” under circumstances showing negligence, may be done, and the employe be charged with all its risks and hazards. .
III. If it should be found that the accident was caused by the absence of a snow-plow, and it be conceded for the purpose of the case, without so deciding, that failure to object to running the train without a snow-plow would waive the consequence of defendant’s negligence, it should be made to appear, in order' to support the waiver, that intestate knew an attempt would be made to' “ buck snow,” and that he was expected to engage in that service. There is no evidence tending to show that he possessed such knowledge. On the contrary, he was authorized to believe that the track south of Traer was clear of snow. . The facts that the snow-plow was' *313left at that place and a gang of men was engaged in clearing the track, were sufficient to authorize the conclusion that snow-drifts would hot be found which would require “ bucking.” Other grounds for such belief could be stated. "Whether the facts authorized the conclusion that intestate waived the negligence of defendant in not providing a snow-plow south of Traer, was a matter for the jury.
IY. "We think there was evidence tending to establish the negligence of defendant, which should have been submitted to the jury upon the issues in the case. This evidence relates to the speed of the train when it appi’oached the snowdrift, showing a purpose to “buck” it, the character of the drift, the opportunity possessed by the engineer in charge of the train to determine whether it could be safely “bucked” the knowledge which the foreman of the section men had of the drift, and his failure to signal the approaching train of the danger. These and other facts, which need not be stated, were proper to be considered in order to determine the question of defendant’s negligence. It cannot be said that there was such an absence of evidence of defendant’s negligence as authorized the court to take the case from the jury.
Y. It is lastly insisted that no damage resulting from the loss of intestate’s life waj proved. In the case of death produced by a wrongful act, the statute secures, a remedy in favor of the estate of the deceased. Code, § 2526. The wrongful act and the consequent death being shown, the law, under familiar, rules, will, without other proof, allow at least nominal damages; and, under the statute just cited, “the damages are to, be disposed of as personal property belonging to the estate.” The administrator may recover the damages, and their appro-, priation will be directed by the law.
I reach the conclusion that the district court erred in directing a verdict for defendant, and that the cause ought to be remanded for a new trial.
Eeed, J., concurs in this dissent.